                                         United States Bankruptcy Court                                           Rev (3-2018)
                                          Southern District of Alabama

IN RE:
Dorothy Wilson,                                                                           Case No. 18-
aka Dorothy Hammonds,
                                                                                          Chapter 13
SSN: XXX-XX-1957 _____
Date: December 20, 2018

                                                CHAPTER 13 PLAN
                                             Check if this is an Amended Plan☐


 CREDITOR’S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should read this and other documents sent to you carefully
 and discuss them with your attorney.

 TO FILE AN OBJECTION TO CONFIRMATION. Objections to Confirmation must be filed electronically at the Bankruptcy
 Court’s website at www.alsb.uscourts.gov, or you may scan the documents into the ECF system at the courthouse. Objections to
 Confirmation must be filed seven (7) days before the confirmation hearing.

 PROOFS OF CLAIM. Proofs of claim must be filed electronically at the Bankruptcy Court’s website at www.alsb.uscourts.gov, or you
 may scan the documents into the ECF system at the courthouse.

 THIS PLAN DOES NOT ALLOW CLAIMS. Creditors must file a Proof of Claim to be paid.

   MOTION TO EXTEND PLAN                                                      ☒       INCLUDED           ☐      NOT INCLUDED
   NONSTANDARD PROVISIONS, SET OUT IN PART 12(d)                              ☐       INCLUDED           ☒      NOT INCLUDED

 1. PAYMENT AND LENGTH OF PLAN

 For _60_ months Debtor(s) will make regular monthly payments to the trustee as follows:

 $ _350.00_____ per month for _12_ months

 and $ 468.00     per month for   48         months. Insert additional lines if needed.

 Plan Payments shall be paid directly to the Chapter 13 Trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779. The
 Chapter 13 Trustee shall pay the filing fee from Plan payments.

 2. SECURED PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS AND PAYMENTS TO LESSORS

 The Debtor proposes that the Trustee make adequate protection payments, or payments to lessors prior to the confirmation of this Plan,
 pursuant to §1326(a)(1) as follows:


                     CREDITOR                                     COLLATERAL DESCRIPTION                       AMOUNT OF MONTHLY
                                                                                                                   PAYMENT
 GM Financial                                         2015 Buick Verano                                    $ 100.00
 United Consumer Financial                            Vacuum Cleaner                                       $     5.00




        Case 18-05136             Doc 3       Filed 12/20/18 Entered 12/20/18 15:46:39                          Desc Main
                                                  Document Page 1 of 4
The Trustee shall commence making such payments to creditors holding allowed claims secured by an interest in real and personal
property or leases of real and personal property consistent with the Trustee’s distribution process and only after the timely filing of
a proof of claim by such creditor. In the event of preconfirmation conversion and/or dismissal, all adequate protection payments received
by the Trustee shall be distributed to creditors as so designated. The Trustee shall receive the percentage fee fixed under 28 U.S.C.
§586(e) on all adequate protection payments. Upon confirmation the treatment of such claims will be governed by Sections 3 and 5.

3. POST-CONFIRMATION SECURED ALTERNATE MONTHLY PAYMENTS

The debtor proposes that the Trustee make the following Alternate Monthly Payments (AMP) beginning on the first distribution after
entry of a Confirmation Order and until such time as the Attorney’s fees provided for in Section 4 are paid in accordance with Amended
Local General Order No. 4.


                      CREDITOR                                      COLLATERAL DESCRIPTION                            AMOUNT OF AMP
                                                                                                                        PAYMENT
GM Financial                                            2015 Buick Verano                                        $ 100.00
United Consumer Financial                               Vacuum Cleaner                                           $    5.00




4. ATTORNEY’S FEES FOR DEBTOR(S)’ BANKRUPTCY COUNSEL

The following attorney’s fees shall be paid by the Trustee pursuant to Amended Local General Order No. 4.


                DEBTOR’S COUNSEL                                              TOTAL FEE

Padgett & Robertson                                         $ 4,000.00

5. SECURED BY COLLATERAL

Unless otherwise ordered by the Court, the Trustee shall treat the secured claim(s) listed in this section on the terms and conditions set
forth herein. Any portion of a secured claim that exceeds the amount(s) set forth in this section shall be paid as a general unsecured
claim pursuant to Section 9.


                      CREDITOR                               COLLATERAL             SECURED CLAIM              INTEREST        §1325(a)(5)
                                                             DESCRIPTION           AMT PAID THROUGH              RATE
                                                                                         PLAN
GM Financial                                           2015 Buick Verano $ 10,650.00                        4.5 %            $ 250.00

United Consumer Financial                              Vacuum Cleaner             $    300.00               4.5 %            $ 10.00




Debtor shall pay all other allowed secured creditors in full pro-rata after payments set forth in Sections 5 and 6.

6. DOMESTIC SUPPORT OBLIGATIONS

The Debtor proposes that the Trustee shall pay the following pre-petition Domestic Support Obligations (DSO) pursuant to §507(a)(1)
unless the claimant agrees or the Court orders otherwise. The DSO creditor shall receive the proposed AMP payment along with
the secured creditors listed in Section 3. Once the Attorney’s fees are paid in full, the DSO creditor shall be paid the proposed
preference payment along with secured creditors listed in Section 5. The Debtor shall directly pay all Domestic Support Obligations
that become due after the filing of the petition.




       Case 18-05136               Doc 3        Filed 12/20/18 Entered 12/20/18 15:46:39                              Desc Main
                                                    Document Page 2 of 4
                           CREDITOR                                      SCHEDULED                  AMOUNT OF               PREFERENCE
                                                                         ARREARAGE                 AMP PAYMENT                PAYMENT




7. CURING DEFAULTS AND MAINTAINING DIRECT PAYMENTS

Debtor shall maintain the following monthly payments and pay them directly to creditor. Trustee shall pay the allowed claims
for arrearages at 100% pro-rata through this Plan after payments set forth in Sections 5 and 6.

               CREDITOR                                                                                                      SCHEDULED
                                                       COLLATERAL DESCRIPTION                    DIRECT PAYMENT
                                                                                                                             ARREARAGE

United Bank                                      12 Sue Street Flomaton, AL 36441 $ 535.00                             $ 535.00




8. PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)

The Debtor will pay all priority claims pursuant to §1322(a)(2) in full, pro rata unless claimant expressly agrees otherwise.


                      CREDITOR                                          TYPE OF PRIORITY                          SCHEDULED AMOUNT




9. UNSECURED CLAIMS

Allowed non-priority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to
be determined by the Trustee for the number of months set forth in Section 1. No interest shall be paid on general unsecured claims.

10. SURRENDERED PROPERTY

Debtor surrenders the following collateral. Upon confirmation, the automatic stay (under §§ 362(a) and 1301 (a)) is lifted as to surrendered
collateral. Any claim submitted by such creditor will receive no distribution under this Plan until an unsecured proof of claim is filed
by such creditor.


             CREDITOR                                                      COLLATERAL DESCRIPTION

Capital One Auto Finance               2013 Mazda CX5 (Paid by co-debtor)




11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Executory contracts and/or leases receive the following designated treatment. For all executory contracts or unexpired leases being
assumed by the Debtor pursuant to this Plan, the Debtor shall make all pre-confirmation § 1326 adequate protection payments directly to
the creditor pursuant to the terms of the contract. For all contracts assumed, the Debtor shall continue to make all payments directly to
the creditor pursuant to the terms of the contract following the confirmation of the Debtor’s Plan.




       Case 18-05136               Doc 3       Filed 12/20/18 Entered 12/20/18 15:46:39                              Desc Main
                                                   Document Page 3 of 4
                                                                   PROPERTY
           CREDITOR                                                                                        REJECT               ASSUME
                                                                  DESCRIPTION

Graceland Portable Buildings                   Storage Building                                                                    X


   Prepetition lease arrears shall be paid directly to creditor by Debtor(s) on all assumed leases. Claims filed on rejected
 leases shall be treated as general unsecured claims.
 __________________________________________________________________________________________________.

12. OTHER PLAN PROVISIONS AND MOTIONS

(a)       Property of the Estate
          Property of the Estate shall re-vest in the Debtor(s) upon discharge or dismissal of the case. Proceeds from any potential or
          pending cause of action or other asset not yet liquidated, are property of the Estate and must be paid to the Chapter 13 Trustee
          pending further order of the Court.

(b)       Direct Payment by Debtor
          Secured creditors and lessors to be paid directly by the Debtor(s) and/or Co-Debtors may continue to mail to Debtor(s) the
          customary monthly notices or coupons notwithstanding the automatic stay.

(c)       Exemption Limitations
          The Debtor(s)’ exemptions in real and personal property are specifically limited to those allowed under applicable state and
          federal laws. To the extent that Debtor(s)’ asset values exceed allowable exemption limits, the non-exempt portions shall be
          Property of the Estate and subject to distribution by the Trustee. The terms of this provision shall not be construed to limit or
          abrogate the rights of parties in interest to object to exemptions pursuant to the Bankruptcy Code, or in any way limit the Debtor(s)’
          rights regarding the post-petition equity accrual of assets.

(d)       Other Provisions of the Plan Not Elsewhere Described:

_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________
_______________________________________________________________________________________________________________




/s/   Dorothy Wilson                                                                       DATED: 12-20-18
      Dorothy Wilson




/s/   Herman D. Padgett                                                                    DATED: 12-20-18
      Herman D. Padgett
      Attorney for Debtor




        Case 18-05136              Doc 3        Filed 12/20/18 Entered 12/20/18 15:46:39                               Desc Main
                                                    Document Page 4 of 4
